DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions.  
Claims 1-6 are pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez Encinas et al. (US 20140164765 Al) (“Hernandez”) in view of McGuire et al (US 10504179 B1)(“McGuire”). 

As per claim 1, Hernandez discloses: 
a public key and private key generating step (¶¶ [0015]- [0019), where user information indicating an user identity is provided (¶¶ [0029], [0236]), and 
a first terminal (signer F1), a second terminal (signer F2), and a third terminal (signer F3), separately generate a set of public key and private key corresponding to the user information, such that the first terminal has a first private key and a first public key, the second terminal has a second private key and a second public key, and the third terminal has a third private key and a third public key (¶¶ [0015]- [0019], [0031], [0183]; fig. 2 & related text); 
a transaction public key generating step, where the first terminal, the second terminal and the third terminal obtain a transaction public key (common public key) through combining of the first public key, the second public key and the third public key, and the transaction public key can authorize the transfer of the digital currency according to two or more of a first electronic signature corresponding to the first private key, a second electronic signature corresponding to the second private key and a third electronic signature corresponding to the third private key (¶¶ [0070]-[0072], [0108]); 
a private key verifying step, where a verification information with user's personal information is provided, and whether the verification information is consistent with the user information is verified, and when the verification information is consistent with the user information, one of the first terminal, the second terminal and the third terminal has two or more of the first electronic signature, the second electronic signature and the third electronic signature (¶¶ [0070]- [0072], [0192]); and 

Hernandez does not discloses: 
a currency transferring step, where transaction information is generated, and two or more of the first electronic signature, the second electronic signature, the third electronic signature are obtained, therefore the transaction public key transfer the digital currency of the transaction public key according to the transaction information.

McGuire, however, discloses a currency transferring step, where transaction information is generated, and two or more of the first electronic signature, the second electronic signature, the third electronic signature are obtained, therefore the transaction public key transfer the digital currency of the transaction public key according to the transaction information (col. 34, lines 31-58). 

It would have been obvious to a person of ordinary skill in the art to modify Hernandez’s teachings to use multiple signatures in a currency transfer transaction, to increase security thereby preventing fraudulent transactions. 

As per claims 3, Hernandez/ McGuire discloses as shown above.
Hernandez further discloses wherein in the public key and private key generating step, the user information is sent the first terminal, the second terminal and the third terminal, and after the first terminal, the second terminal and the third terminal receive the user information, first terminal, the second terminal and the third terminal separately generate the set of the public key and the private key (¶¶ [0028], [0053], [0066]-[0071]). 

As per claims 4, Hernandez/ McGuire discloses as shown above.
Hernandez further discloses wherein in the public key and the private key generating step, the first terminal, the second terminal and the third terminal separately have at least one set of unset initial public key and an unset initial private key (random numbers), and the unset initial public keys and the unset initial private keys are set to be converted into the public key and the private key according to the user information (generating a common public key based on random numbers) (¶¶ [0106]-[0108]).
As per claims 5, Hernandez/ McGuire discloses as shown above.
Hernandez further discloses wherein in the transaction public key generating step, the first terminal obtains the second public key and the third public key, such that the first terminal has the first public key, the second public key and the third public key; the first terminal combines the first public key, the second public key and the third public key to form the transaction public key, and sends the transaction public key to the second terminal and the third terminal (¶¶ [0116]-[0120]).
As per claims 6, Hernandez/ McGuire discloses as shown above.
Hernandez further discloses wherein in the transaction public key generating step, the first terminal, the second terminal and the third terminal all separately obtain the first public key, the second public key and the third public key; the first terminal, the second terminal and the third terminal all separately combine the first public key, the second public key and the third public key to form the transaction public key (¶¶ [0116]-[0120]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez Encinas et al. (US 20140164765 Al) (“Hernandez”) in view of McGuire et al (US 10504179 B1)(“McGuire”) and further in view of Zhengjun et al (WO 2020/024996 Al) (“Zhengjun”). 

As per claims 2, Hernandez/ McGuire discloses as shown above.
Hernandez does not disclose a public key and -private key regenerating step, where one of the first terminal, the second terminal and the third terminal generates a fourth private key and a fourth public key corresponding to the user information; and a replacing step, where two of the first public key, the second public key and the third public key combine with the fourth public key to form a remade transaction public key, and two of the private keys corresponding to the first public key, the second public key and the third public key are obtained, such that the digital currency of the transaction public key can be transferred to the remade transaction public key.
Zhengjun however, discloses 
a public key and -private key regenerating step (one-time use keys), where one of the first terminal, the second terminal and the third terminal generates a fourth private key and a fourth public key corresponding to the user information (generating new keys per transaction) ((¶¶ [0040], [0077]-[0079]; fig. 3 & related text); and 
a replacing step, where two of the first public key, the second public key and the third public key combine with the fourth public key to form a remade transaction public key, and two of the private keys corresponding to the first public key, the second public key and the third public key are obtained, such that the digital currency of the transaction public key can be transferred to the remade transaction public key ((¶¶ [0040], [0077]-[0079]; fig. 3 & related text).

It would have been obvious to a person of ordinary skill in the art to modify Hernandez’s teachings to use one-time keys in a currency transfer transaction, to increase security thereby preventing fraudulent transactions. 

The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). For example, the claims recite a first key, a second key, a third key and a fourth key, Therefore, the Examiner submits that the third key and fourth key has not patentable significance because they produce predictable results as produced by the the first key and second key. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892). 
US 20080304664 A1
A system for securing information is disclosed. The system includes a key, a sub-key generator, and an encryptor/decryptor. The sub-key generator includes a first security module. The encryptor/decryptor includes a second security module. At least a portion of the key is an input to the sub-key generator, and a sub-key is an output. At least a portion of the sub-key is an input to the encryptor/decryptor, and a cipher text or a plain text, depending on the operational, is an output. In an aspect, the first security module and the second security module are substantially the same.
US 6026163 A
A distributed split-key cryptosystem and application in a public-key setting wherein each of a plurality of trustees independently selects his own secret-public key pair. The trustees combine their public encryption keys into a single public encryption key. Using this combined public key for an electronic auction and other secure transactions. 


US 11310060 B1
Systems and methods are described for using equivalent secret values across different elliptic curves. For example, a transferring party may wish to exchange a first asset on a first blockchain with a recipient for a second asset on a second blockchain. After exchanging sets of public keys with a recipient, a transferring party may generate a zero-knowledge proof and public keys associated with a selected bitstring. The recipient may then verify the proof, which shows that private keys associated with the public keys associated with the bitstring are both derived from the bitstring without revealing the bitstring itself. Once validity of the private keys has been established, the transferring party may publish a second signature to claim the second asset. The published second signature may then be used to publish a first signature (generated using the selected bitstring) on the first blockchain to claim the first asset.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685